UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-638



In Re:   ROBERT LEE HOOD,

                                                          Petitioner.



         On Petition for Writ of Mandamus.   (CA-97-83-1-MU)


Submitted:   December 22, 1998            Decided:   January 26, 1999


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Robert Lee Hood, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Lee Hood filed this petition for a writ of mandamus

seeking to have this court direct the district court to act on his

42 U.S.C.A. § 1983 (West Supp. 1998) action.   Because the district

court has entered an order dismissing the action, the petition for

a writ of mandamus is moot.    Therefore, while we grant leave to

proceed in forma pauperis, we deny the petition.      We also deny

Hood’s motion for the appointment of counsel.     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                   PETITION DENIED




                                  2